WHITAKER, J.
(dissenting). This action was brought to recover $40 for four months’ rent of a basement in the premises 443 East Ninth street, New York City, the months being May, June, July, and August, 1913. The defendant was a monthly tenant. He went into possession in April, and moved out in May. The basement was vacant during all the months the rent for which action is brought. The only basis for the action is that defendant left some old douche pans in the basement. Just what they were the evidence does not disclose. One witness says they were rubbish. Defendant swears he told the landlord he was going to move in May. The key was surrendered to the janitor, and the landlord entered the premises and did some repairs. Defendant never went into the premises after he quit them.
The defendant’s attorney offered, to allow judgment if, upon examination, 100 douche pans were found in the premises. Thereafter 100 were found there. It is upon this stipulation that plaintiff obtained and rests his judgment. The douche pans found there were of no value. The plaintiff’s witness, recalled, testified upon cross-examination that the floor of the cellar was clean; that defendant left the keys in May; that the pla,ce was closed by plaintiff’s janitor; that the week before the janitress of plaintiff cleaned out the whole cellar, and put one douche pan upon the other and closed the basement. From the record it appears that the douche pans were valueless ara took up very little space.
From the facts established, I do not think the plaintiff was entitled to recover. There is not sufficient evidence to establish a bona fide claim for rent. The plaintiff’s witness’ own testimony indicates that *770he knew the defendant had surrendered the premises. It bases its claim for rent upon the ground that some rubbish or useless material was left in the premises. The defendant should not be bound by the foolish stipulation of his attorney, when there appears no direct authority for making it; at any rate, under the circumstances, I think he should be relieved from it.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.